Filed 2/24/15 In re L.H. CA
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


In re L.H., A Person Coming Under the
Juvenile Court Law.
                                                                     B253278
THE PEOPLE,                                                          (Los Angeles County
                                                                     Super. Ct. No. YJ36024)
         Plaintiff and Respondent,

         v.

L.H.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County,
Wayne C. Denton, Commissioner. Affirmed.
         Center for Juvenile Law and Policy, Christopher Hawthorne and Samantha
Buckingham for Defendant and Appellant.
         Kamala D. Harris, Attorney General, Lance E. Winters, Senior Assistant
Attorney General, Steven D. Matthews, Analee J. Brodie and Nathan Guttman,
Deputy Attorneys General, for Plaintiff and Respondent.
      After sustaining petitions alleging that appellant L.H. engaged in the petty
theft of a cell phone and receipt of stolen property, the juvenile court ordered
appellant placed at home on probation. Appellant contends the order must be
reversed because the court erred in determining that he committed petty theft of a
cell phone. We affirm.


                RELEVANT PROCEDURAL BACKGROUND
      On September 21, 2011, a petition was filed under Welfare and Institutions
Code section 602 charging appellant, a minor born in 1995, with the misdemeanor
offense of receiving stolen property (Pen. Code, § 496, subd. (a)). Appellant
denied the allegation. Later, on December 5, 2012, a second petition was filed
under Welfare and Institutions Code section 602 charging appellant with petty
theft (Pen. Code, § 484, subd. (a)). Appellant also denied that allegation.
      In April 11 and October 11, 2013, the juvenile court conducted adjudication
hearings, respectively, on the second and the first petition. At each hearing, the
court sustained the pertinent petition. On October 24, 2013, at a disposition
hearing encompassing both petitions, the court declared appellant a ward of the
juvenile court, determined his offenses to be misdemeanors, and placed him at
home on probation. This appeal followed.


                                   DISCUSSION
      Appellant contends the juvenile court’s comments relating to its
determination that he engaged in petty theft demonstrate the existence of
reversible error. As explained below, we disagree.




                                          2
      A. Governing Principles
      Generally, we review the juvenile court’s factual determinations for the
existence of substantial evidence. (In re L.K. (2011) 199 Cal. App. 4th 1438, 1446
(L.K.).) Under that standard, we must affirm the juvenile court’s findings if they
are supported by any logical inferences grounded in the evidence. (Ibid.)
Moreover, “[t]he testimony of a single witness is sufficient to uphold a judgment
even if it is contradicted by other evidence, inconsistent or false as to other
portions. [Citations.]” (In re Frederick G. (1979) 96 Cal. App. 3d 353, 366, fn.
omitted.)
      In reviewing the juvenile court’s determination of guilt, our focus is
ordinarily on the ruling itself, not the court’s reasoning. (L.K, supra, 199
Cal.App.4th at p. 1448; In re Jerry R. (1994) 29 Cal. App. 4th 1432, 1440.) Under
California law, it is well established that “‘“‘ a ruling or decision, itself correct in
law, will not be disturbed on appeal merely because given for a wrong reason. If
right upon any theory of the law applicable to the case, it must be sustained
regardless of the considerations which may have moved the trial court to its
conclusion.’ [Citation.]” [Citation.]’” (L.K., supra, 199 Cal.App.4th at p. 1448,
quoting People v. Zapien (1993) 4 Cal. 4th 929, 976.) Thus, in a criminal bench
trial, when the trial court is not required to provide a statement of decision, the
court’s remarks generally cannot be used to show that it “misapplied the law or
erred in its reasoning.” (People v. Tessman (2014) 223 Cal. App. 4th 1293, 1302
(Tessman).) That rule is applicable to an adjudication hearing on a petition under
Welfare and Institutions Code section 602. (Jerry R., supra, 29 Cal.App.4th at
p. 1440.)
      The rule is subject to exceptions arising “when the court’s comments
unambiguously disclose that it failed to pass on the merits of the issue [citation],


                                            3
or that its ruling embodied, or rested upon, a misunderstanding of the relevant law
[citation] or an arbitrary or irrational point of view . . . .” (People v. Penoli (1996)
46 Cal. App. 4th 298, 305-306 (Penoli).) Thus, when the record affirmatively
shows that the court failed to resolve a factual issue regarding which conflicting
evidence had been presented, the reviewing court may not imply such a finding in
support of the judgment. (People v. Frank (1964) 225 Cal. App. 2d 339, 342.)
Furthermore, the reviewing court “may . . . consider a judge’s statement when,
taken as a whole, the judge’s statement discloses an incorrect rather than a correct
concept of the relevant law, ‘embodied not merely in “secondary remarks” but in
[the judge’s] basic ruling.’” (Tessman, supra, 223 Cal.App.4th at p. 1302, quoting
People v. Ortiz (1964) 61 Cal. 2d 249, 253.) Similarly, the reviewing court may
consider a judge’s statement that he refuses to apply a law because he disagrees
with the Legislature’s reasons for enacting it. (Penoli, supra, 46 Cal.App.4th at
pp. 303, 306.)


      B. Underlying Proceedings
      At the adjudication hearing, the prosecution’s principal witnesses were S.G.,
the victim of the theft, and Erin B., who saw the incident. S.G. testified that in
November 2012, she attended Hamilton High School. On November 2, 2012,
while she ate lunch in the high school patio area, an African-American male
wearing a black jacket with a hood grabbed her cell phone and ran away.
Accompanying him was an African-American or Latino male wearing a blue
sweater or sweatshirt. When S.G. chased the pair, the male wearing the black
jacket hopped over the school’s fence, and the other male ran into the high
school’s “lab tech” building. S.G. went to the front of the school, where she




                                           4
reported the theft to a teacher. S.G. testified that she never saw the face of the
person who took her phone, and that she did not recognize appellant as the thief.
      Erin testified that she knew appellant prior to the theft because she had
shared a class with him. On the date of the incident, she was walking at lunch
when she saw appellant, who was wearing a black sweatshirt. Accompanying
appellant was a Mexican or Hispanic male. Appellant walked to S.G.’s table,
snatched her phone, and ran past Erin. Erin tried to help S.G. chase appellant, but
he disappeared around a corner. After reporting the theft, Erin told Los Angeles
Police Department Officer Enrique Leon that appellant was the thief, and
identified his “year book” photo. During cross-examination, Erin stated that she
was “not friends” with appellant, and that she did not “really care” for him.
      The prosecution also called Officer Leon, the resident officer assigned to
Hamilton High School. According to Leon, after the incident, Erin identified
appellant as the thief when shown a photo directory of all students assigned to the
high school.
      Appellant’s sole witness was Mary Bain, a teacher at Hamilton High
School.1 Bain testified that she knew appellant prior to the theft because he often
attended school events she had organized. On the date of the incident, during the
lunch period, Bain left the lab building onto a walkway. She then saw two Latino
boys run past her, followed by a girl. According to Bain, she was “100 percent
certain” that neither boy was appellant. Shortly afterward, while Bain was talking
to the high school’s principal, the girl whom Bain had seen earlier approached
them and reported that someone had taken her phone. Later, Bain told a security



1     Bain testified that at Hamilton High School, she used her premarital name, and
was called “Miss Zink.”


                                           5
guard investigating the incident that one of the boys was Daniel P., a student in her
classes.
        Following the presentation of evidence, the prosecutor explained that she
had called Erin as a witness because S.G. was “not able to identify who took her
phone,” and argued that Erin was “very credible.” Defense counsel also noted that
S.G. could not identify the thief, but maintained that Bain was more credible than
Erin.
        In sustaining the petition, the juvenile court stated: “I thought . . . all [three]
witnesses were pretty good. But I believe [Erin]. I was more impressed by
[Erin’s] testimony. And one of the things that I look at when witnesses are
testifying is, [‘]Do they have a motive for not telling the truth. [’] [¶] In this case,
you had [S.G.] and [Erin] both running after the person who took the phone. Now,
it would have been very easy for [S.G.] to . . . say, ‘Yes, it was [appellant]. I’ve
seen him around campus. I know what he looks like,’ to buffer [sic] the testimony
of [Erin]. But she didn’t do that. She says, ‘I couldn’t see who did it. All I know is
it was [two] males who took [the] phone.’ [¶] “[It w]ould have been very easy for
her to say: [‘]Oh, yeah. I know what he looks like. [¶] “So you have [two]
people, [Erin] and [S.G.], saying that he’s the one that took it. I was very
impressed about that. [¶] “Basically . . . I’m not calling [Bain] a liar or anything. I
agree that she’s a good witness. But we have a witness that I believe was telling
the truth that actually saw the theft.” (Italics added.)


        C. Analysis
        Appellant does not dispute there is sufficient evidence to support the
juvenile court’s determination of guilt. He maintains only that the court’s remarks
relating to that determination disclose a “faulty undertaking” of judicial duty


                                             6
mandating reversal of the judgment. His principal contention relies on the court’s
remark, “‘So you have two people . . . saying that [appellant is] the one that took
it. I was very impressed by that.’” Appellant maintains the remark constitutes a
cognizable finding of fact reflecting an erroneous determination, namely, that both
S.G. and Erin identified appellant as the thief. For the reasons discussed below,
we reject that contention.
      In order to avoid the application of the rule prohibiting the use of such
remarks to establish reversible error, appellant must demonstrate that the remarks
“unambiguously disclose” an exception to the rule, that is, a failure to resolve an
issue, a critical misunderstanding of law, or “an arbitrary or irrational point of
view . . . .” (Penoli, supra, 46 Cal.App.4th at pp. 305-306.) As explained in
People v. Gorshen (1959) 51 Cal. 2d 716, 734-735 (Gorshen), abrogated on other
grounds in People v. Wetmore (1978) 22 Cal. 3d 318, 324-325 & fn. 5, and People
v. Lasko (2000) 23 Cal. 4th 101, 110, in assessing whether judicial remarks fall
within an exception to the rule, we are obliged to interpret the remarks as
favorable to the judgment, to the extent they are susceptible of such an
interpretation.
      In Gorshen, the defendant killed his foreman, and was charged with murder.
(Gorshen, supra, 51 Cal.2d at pp. 719, 720-721.) During a bench trial on the
charge, a psychiatrist testified that the defendant suffered from chronic paranoiac
schizophrenia, resulting in a “disintegration of mind and personality.” (Id. at
p. 722.) In finding the defendant guilty of second degree murder, the trial judge
stated that although the psychiatrist’s theories were “correct” and defendant “had
no particular intent to commit [the] crime,” his “hands [were] tied by the [then-
existing] legal jurisprudence.” (Id. at p. 725.) Although our Supreme Court held
that the psychiatrist’s testimony was admissible to negate the mental states


                                           7
required for murder and manslaughter, it rejected the defendant’s contention that
the judge’s remarks demonstrated error, namely, his failure to give due weight to
the testimony due to a mistake of law. (Id. at pp. 734.) In determining that the
remarks were subject to the rule discussed above, the court found there was a “fair
interpretation” of the remarks that showed no misapprehension of law. (Id. at
pp. 734-735.) The court concluded that notwithstanding the judge’s remark that
his hands were tied, the judge “did in truth finally decide that his fact finding
hands were not tied . . . because he received, considered and gave effect to the
expert’s testimony on the issues to which it was pertinent.” (Id. at p. 735.)
      Here, no exception to the rule is shown, as the juvenile court’s remark,
taken in context, cannot reasonably be interpreted to assert that both S.G. and Erin
identified appellant as the thief. The remark was prefaced by the court’s express
statement that S.G. did not so identify appellant, and was followed by its
observation that “a” -- viz., a single -- witness had made that identification.
Moreover, the prosecutor and defense counsel both expressly addressed in their
arguments to the court the fact that S.G. had not identified appellant as the thief.
Viewed in context, the court’s remark was nothing more than a somewhat
misleading summary of its preceding comments, namely, that it had been
impressed by both witnesses offered by the prosecution to show -- or as the court
put it, “‘say[]’” -- that appellant had committed the theft.
      Appellant’s reliance on an out-of-state decision, Matter of C.J.
(D.C.App. 1986) 514 A.2d 460, is misplaced. There, a juvenile was charged with
the theft of a bicycle. (Id. at p. 461.) At the juvenile’s bench trial, the victim
testified that he never got a good look at the thief, and did not know him;
moreover, the victim did not testify that he saw the juvenile in possession of the
bicycle after theft. (Id. at pp. 461-462.) In determining that the juvenile was


                                           8
guilty, the trial court made express findings, including the finding that the victim
had seen the juvenile with the bicycle after the theft. (Ibid.) In reversing the
judgment on the ground that it was based on “plainly wrong” factual findings, the
appellate court expressly noted that a local statute rendered the findings subject to
review. (Id. at pp. 463-464.) Here, for the reasons discussed above, the juvenile
court’s remark is not subject to our review as, reasonably construed, it reflects no
mistake regarding the evidence presented at the adjudication hearing.
       Appellant also contends that the juvenile court’s remarks manifest improper
burden shifting and witness counting, arguing that “[i]t is inappropriate for the
court to rely on [S.G.’s] testimony that she did not see [appellant] take the phone
as a positive piece of evidence in favor of [his] guilt.” (Italics deleted.) Appellant
maintains that because S.G.’s testimony was, in fact, exculpatory, the court
effectively required appellant to prove his innocence; in addition, he asserts that
the court’s remarks suggest an improper reliance “on counting two witnesses
against one . . . .”
       The court’s remarks disclose no such errors. Generally, it is the “‘exclusive
province’” of the juvenile court to “‘determine the credibility of a witness and the
truth or falsity of the facts upon which a determination depends.’” (L.K., supra,
199 Cal.App.4th at p. 1446.) Here, the court manifested no misapprehension
regarding its duties as fact finder or the burden of proof. In commenting on S.G.’s
testimony that she could not identify the thief, the court focused on her credibility,
never suggesting that her testimony was direct evidence of appellant’s guilt.
Furthermore, the court’s interest in S.G.’s credibility was appropriate: although
S.G. did not identify the thief, her testimony, viewed in context, was not
exculpatory, as her account of the theft and description of the thief’s clothing
corroborated Erin’s testimony regarding those matters. The court thus properly


                                          9
evaluated S.G.’s credibility and relied on the testimony from both witnesses in
determining whether appellant was guilty. In sum, appellant has shown no
cognizable error in the court’s comments.


                                  DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                             MANELLA, J.


We concur:




WILLHITE, Acting P. J.




COLLINS, J.




                                        10